Citation Nr: 0532118	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  03-34 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia



THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for the purpose of establishing eligibility 
for VA death benefits.



WITNESSES AT HEARING ON APPEAL

The appellant and her daughter



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran served on active duty from August 1952 to June 
1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 decision of the RO, which denied the 
appellant's claim of entitlement to VA death benefits.

The appellant and her daughter presented testimony before the 
undersigned in January 2005.  The hearing took place at the 
RO.


FINDINGS OF FACT

1.  The veteran and the appellant were married in December 
1950.

2.  The veteran and the appellant were divorced in September 
1999.

3.  The veteran died in February 2003.

4.  At the time of his death, the appellant was not the 
veteran's legal spouse.




CONCLUSION OF LAW

The appellant does not meet the criteria for recognition as 
surviving spouse of the veteran for purposes of entitlement 
to VA death benefits.  38 U.S.C.A. §§ 101, 103(c), 1541 (West 
2002); 38 C.F.R. §§ 3.1(j), 3.3, 3.5, 3.50, 3.52, 3.55, 3.206 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
claims folder, which includes, but is not limited to: rating 
decisions rendered during the veteran's lifetime, the 
appellant's written statements, the marriage certificate, 
divorce decree, death certificate of the veteran, as well as 
the appellant's hearing testimony.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the appellant 
or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-
81 (Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  
Rather, the Board will focus on the most salient and relevant 
evidence, but the appellant must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the claimant).

The appellant is seeking VA survivor benefits based upon her 
claimed status as surviving spouse of the veteran.  Although 
she admits that she was divorced from the veteran, the 
appellant has offered written statements and oral testimony 
in support of her claim that she is entitled to VA benefits 
because of extenuating circumstances during her 48-year 
marriage to the veteran.  She asserts that she should be 
considered his surviving spouse and awarded survivor benefits 
on that basis.

The relevant facts are not in dispute.  The record contains a 
marriage certificate that shows that the veteran and the 
appellant were married in December 1950 in Carroll County, 
Georgia.  There is also of record a copy of a divorce decree 
entered in the Superior Court of Carroll County, Georgia 
showing that the marriage between the veteran and the 
appellant was dissolved in September 1999.

The record reflects that subsequent to his divorce from the 
appellant, the veteran remarried in December 1999.  The 
record also indicates that the veteran's second wife filed 
for divorce in January 2003.  That divorce was never 
actualized.  The veteran died in February 2003, and the death 
certificate lists the name of veteran's second wife as the 
veteran's spouse.  

Later that month, the appellant filed her claim of 
entitlement to VA death benefits.  In her application, she 
indicated that she and the veteran were divorced in September 
1999 and indicated that the veteran had remarried in December 
1999.

January 2005 hearing testimony of the appellant and her 
daughter (who is also the daughter of the veteran) as well as 
other written statements of the appellant reveal, at least 
from her perspective, that her marriage to the veteran was 
difficult.  The veteran was allegedly abusive, emotionally 
unstable, and addicted to drugs prescribed by VA.  The 
testimony reflects that the veteran's behavior changed after 
returning from service in Korea.  After almost 50 years of 
marriage, the appellant initiated divorce proceedings to 
extricate herself from an unbearable situation.  The veteran, 
according to the testimony, was engaging in an extramarital 
affair when the appellant left him.  

The appellant's testimony reflects that she left the marriage 
involuntarily.  That is, she asserts that the veteran's 
behavior created a situation which compelled her to terminate 
her marriage to him.  

As indicated above, the veteran remarried shortly after his 
divorce from the appellant, and the record suggests that he 
married the woman with whom he had the affair.  The veteran's 
second wife is now in receipt of VA survivor benefits based 
on her status as the veteran's surviving spouse.

The threshold question that must be addressed in any claim 
for VA benefits is whether the claimant is a proper claimant 
for the benefit sought.  Here, the appellant seeks VA death 
benefits as the surviving spouse of the veteran.  If the 
appellant is not established as a proper claimant, the claim 
can proceed no further.

Under the applicable criteria, improved death pension is a 
benefit payable to a veteran's surviving spouse or child 
because of the veteran's nonservice-connected death.  38 
U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b)(4).  Dependency and 
indemnity compensation (DIC) is a payment made by the VA to a 
surviving spouse, child or parent because of a service- 
connected death occurring after December 31, 1956.  38 
U.S.C.A. § 101(14); 38 C.F.R. § 3.5(a)(1).  It appears that 
the appellant is seeking improved death pension benefits.

Except as provided in Section 3.52, "surviving spouse" means 
a person of the opposite sex whose marriage to the veteran 
meets the requirements of Section 3.1(j) and who was the 
spouse of the veteran at the time of the veteran's death and: 
(1) who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse; and 
(2) except as provided in Sec. 3.55, has not remarried or has 
not since the death of the veteran and after September 19, 
1962, lived with another person of the opposite sex and held 
himself or herself out openly to the public to be the spouse 
of such other person.  38 C.F.R. § 3.50.

VA regulations provide that a recognized marriage is defined 
as one which is valid under the law of the place where the 
parties resided at the time of marriage, or the law of the 
place where the parties resided when the right to benefits 
accrued.  
38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

As outlined above, the relevant facts of this case are a 
matter of record and uncontroverted by the documentary 
evidence.  The record demonstrates that the appellant and the 
veteran were married in December 1950 and divorced in 
September 1999.  At the time of the veteran's death in 
February 2003, the appellant and the veteran were divorced.  
Accordingly, she is not the surviving spouse of the veteran.  
The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death (and meets the requirements of 38 C.F.R. § 
3.1(j)), and who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death (except 
where there was a separation which was due to the misconduct 
of, or procured by, the veteran without the fault of the 
spouse).  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).

The appellant focuses on the part of the regulation 
concerning validity of marriage and circumstances surrounding 
the separation.  However, before those issues are even 
addressed, the applicable laws and regulations clearly 
require that the parties be lawfully married at the time of a 
veteran's death for the appellant to be considered a 
surviving spouse.  Accordingly, since the appellant does not 
meet the definition of a surviving spouse under the 
provisions of 38 C.F.R. § 3.50, the claim must be denied.

The appellant, in effect, is arguing that she is entitled to 
be recognized as the surviving spouse because she would not 
have left the veteran if he were less abusive.  It appears, 
as well, that the veteran made alimony payments using his VA 
disability benefits.  As well, the appellant contends that 
she is entitled to death benefits as the veteran's surviving 
spouse on the grounds of equity due to her very long marriage 
to the veteran.  

The Board sympathizes with the appellant's plight.  She 
dedicated decades to a marriage and ultimately has been left 
almost penniless.  The veteran's second wife is in receipt of 
VA survivor benefits in her status as the veteran's surviving 
spouse, after a three-year marriage.  

Nonetheless, the appellant's arguments are clearly irrelevant 
to the issue considered herein.  The record is clear that the 
appellant and the veteran had been divorced at the time of 
his death.  As such, the claim for entitlement to VA 
recognition as the surviving spouse of the veteran is denied 
due to the lack of entitlement under VA law.  38 U.S.C.A. §§ 
101(3); Sabonis v. Brown, 6 Vet. App. 426 (1994).

As determined above, the appellant does not meet the criteria 
for recognition as surviving spouse of the veteran for 
purposes of entitlement to VA death benefits.  Thus, the 
appellant is not established as a proper claimant, and the 
claim can proceed no further.

In conclusion, the Board need not address the question of 
whether two people can simultaneously be considered a 
surviving spouse of a veteran, as the appellant asserts.  The 
appellant is not a surviving spouse within the meaning of VA 
law and regulations, and the question posed herein is moot.  

Veterans Claims Assistance Cat of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), as 
amended, includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim and for VA benefits, and to 
assist claimants in the development of their claims.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005).

VCAA is not applicable to cases, such as this, in which the 
law, rather than the evidence, is dispositive.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); see also Valiao v. Principi, 17 Vet. App. 229, 232 
(2003).

VA's General Counsel has, similarly held that under 38 
U.S.C.A. § 5103(a), VA is not required to provide notice of 
the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  

The General Counsel has held with regard to 38 U.S.C.A. § 
5103A, that VA is not required to assist a claimant in 
developing evidence to substantiate a claim where there is no 
reasonable possibility that such aid could substantiate the 
claim because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for 
the claimed benefit.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 
59,989 (2004).

In the instant case, as described in detail above, the facts 
are not in dispute.  Resolution of the appeal was dependent 
on whether or not the appellant was the veteran's legal 
spouse at the time of his death in February 2002; evidence of 
which is fully of record.  Therefore, VA has no further duty 
to notify the appellant of the evidence needed to 
substantiate her claim, or to assist her in obtaining 
additional evidence, as no reasonable possibility exists that 
further assistance would aid the appellant in substantiating 
the claim.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 
Vet. App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim); ee Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) (regarding entitlement to recognition as surviving 
spouse for purposes of reinstatement of death pension 
benefits, Court recognizes that neither duty to assist nor 
duty to notify provisions of VCAA are implicated when 
question is limited to interpretation and application of a 
statute); see also 38 C.F.R. § 3.159 (2005) (VCAA 
implementing regulation which states, in pertinent part, that 
"[c]ircumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to: (1) The claimant's ineligibility for the 
benefit sought because of...lack of legal eligibility;...(3) 
An application requesting a benefit to which the claimant is 
not entitled as a matter of law.")



ORDER

The appellant may not be recognized as the veteran's 
surviving spouse for VA purposes.  The benefits sought on 
appeal are denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


